Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page1lof25 Page ID #885

10.

1]

12

13 | VS.

14
15

16|
17)
18
19,
20 |
21
220
23 |
24.

20

26

oa
28

Stephanie Berman Schneider, Esq. (SBN 168519)
Howard Smith, Esq. - SBN 166571

| BERMAN BERMAN BERMAN
| SCHNEIDER & LOWARY, LLP

11900 West Olympic Blvd., Suite 600
Los Angeles, California 90064-1151

Telephone: oi 447-9000

Facsimile: (310) 447-9011

_ANISA LORD,

| Email: sischneider(@b3law.com, hismith(@b3law.com
i} et ’ =

| Attorneys for Defendant
CARS RECOVERY, INC.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE NO: 2:18-cv2076
Complaint Filed: 03/13/18

Plaintiff,

DECLARATION OF HOWARD
SMITH IN SUPPORT OF
OPPOSITION OF DEFENDANT

| CARS RECOVERY, INC., a CARS RECOVERY, INC. TO THE
| California corporation; and DOES 1 MOTION OF PLAINTIFF ANISA
through 10, inclusive LORD FOR ATTORNEY’S FEES

AND COSTS OF $152,204

Defendants.

Date: June 6, 2019
Time: 10:00 a.m.
Ctrm: 6D, 6" Floor

Assigned: Judge Fernando M. Olguin
Referred: Magistrate Judge Frederick F.
Mumm

Filed Concurrently with: (1)
pposition to Motion for Attorney’s
Fees and Costs; and (2) Objections to

Evidence. |

Trial Date: None — Case Dismissed

 

ifdy

PAY

Add
Wed

FADATA\I180.04\PLEAD\FEE_MOT_OPP_FACE.DOCX
DECLARATION OF HOWARD SMITH RE OPPOSITION TO MOTION FOR ATTORNEY’S FEES

 
Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page 2o0f25 Page ID #:886

EXHIBIT °“M”
Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page 3o0f25 Page ID #:887

Howard J. Smith

From: Brandon Block <brandon@bblocklaw.com>

Sent: Wednesday, May 01, 2019 11:31 AM

To: Howard J. Smith

Subject: Re: Lord v. CARS Recovery

Attachments: Expense Reports — Law Offices of Brandon A. Block, APC — Harvest.pdf

As discussed, here’s the costs report. | took out the mileage charges normally charged to clients, to hopefully make this a
little easier to settle. Please let me know if CARS Recovery will pay plaintiff's lodestar fees + costs.

Thanks,

Brandon A. Block
310.887.1440

From: "Howard J. Smith" <hjsmith@b3law.com>

Date: Wednesday, May 1, 2019 at 10:38 AM

To: Brandon Block <brandon@bblocklaw.com>

Cc: Stephanie Berman Schneider <sjschneider@b3law.com>
Subject: RE: Lord v. CARS Recovery

Brandon:

This will respond to the demand of $103,336, to resolve the dispute over the recovery of attorneys’ fees and costs. In
response to counsel's demand, Defendant Cars Recovery offers $34,536. This amount is based upon the following:

First, counsel will not recover fees/costs with any multiplier. Significantly, we have neither seen a case where multiplier has
been apptied to a claim for unfair business practices nor that counsel has ever obtained a multiplier in federal court.

When we appeared at the mediation before Judge John Shook, Retired, he valued the case at $15,000. Defendant offered
$15,000, but Plaintiff would not move below $25,000. The $25,000 was based upon the following: (1) $5,000 for the Plaintiff;
(2) $20,000 for counsel. Plaintiff ultimately obtained a settlement of $6,250, with counsel's legal work obtaining a limited
benefit of $1,250 for the Plaintiff.

As we also advised, we needed to review the invoices to determine the reasonableness of the fees and costs claimed: (1)
Fees of $64,775 and; (2) Costs of $6,173.10. This amount is based upon hourly rates of $550 and $600 per hour for 112.6

hours of work. Since we have not seen the invoices, we will reduce the claimed amounts by one-third: (1) 76 hours (113 —
37); and (2) $4,136 ($6,173 - $2,037),

lf an hourly rate of $400 is applied, the total is as follows: (1) Fees of $30,400 (76 hours * $400 per hour) and (2) Costs of
$4,136 = $34,536.

Please let us know if you have any questions.
Howard

Howard Smith | Attorney

 
Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page 4of25 Page ID #888

BERMAN BERMAN BERMAN
SCHNEIDER & LOWARY

 

SERVING ALL OF CALIFORNIA
WITH OFFICES IN
LOS ANGELES, INLAND EMPIRE, SAN DIEGO AND SACRAMENTO

Los Angeles Inland Empire San Diego Sacramento
11800 W. Olympic Bivd., Ste 600 3890 Tenth Street 701 Palomar Airport Rd, Ste 300 2390 Professional Dr.
Los Angeles, CA 90064 Riverside, CA 92501 Carlsbad, CA 92011 Roseville, CA 95661
310.447.9000 951.682.8300 760.931.4870 916.846.9391
WWW.B3LAW.COM

The information contained in this electronic mail transmission is confidential and intended to be sent only to the stated recipient of the transmission, It
may therefore be protected from unauthorized use or dissemination by the attomey-cilent and/or attorney work-product privilege. if you are not the
intended recipient or the intended recipient's agent, you are hereby notified thet any review, use, dissemination, distribution or copying of this
communication is strictly prohibited. You are also asked to notify us immediately by telephone and to delete this transmission with any attachments and

destroy all copies in any form. Thank you In advance for your cooperation.

From: Brandon Block [mailto:brandon@bblocklaw.com)
Sent: Wednesday, April 17, 2019 4:44 PM

To: Howard J. Smith <hjsmith@b3law.com>

Subject: Re: Lord v. CARS Recovery

Howard,
Does CARS Recovery Intend on responding to plaintiff's demand?

Brandon A. Block
310.887.1440

From: "Howard J. Smith" <hismith@b3law.com>
Date: Monday, April 15, 2019 at 3:47 PM

To: Brandon Block <brandon@bblocklaw.com>
Subject: RE: Lord v. CARS Recovery

Brandon:
Thank you for the documents. | have now had the chance to go through everything.

The orders for the most part relate to Class Action Settlements for the years of 2009 through 2016 and reflect hourly
rates between $375 and $525,

The documents did not include any order where a multiplier was applied by a federal court. In fact, { could not find any
federal decision which applied a multiplier under Ketchum v. Moses (2001) 24 Cal.4" 1122,

Again, do you have any orders where a federal Court approved the hourly rates requested and applied a
multiplier. Also, if you are unwilling to let me see the invoices, could you at least disclose the total amount of hours
claimed,

Howard

 
Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page 5of25 Page ID #889

Howard Smith | Attorney

BERMAN BERMAN BERMAN
BSCHNEIOER & LOWARY: +

 

SERVING ALL OF CALIFORNIA
WITH OFFICES IN
LOS ANGELES, INLAND EMPIRE, SAN DIEGO AND SACRAMENTO

Los Angeles Inland Empire San Diego Sacramento

11900 W. Olympic 8lvd., Ste 600 3890 Tenth Street 701 Palomar Airport Rd, Ste 300 2390 Professional Or.
Los Angeles, CA 90064 Riverside, CA 92501 Carlsbad, CA 92031 Roseville, CA95661
310.447,9000 951.682.8300 760.931.4870 916.846.9391

WWW.B3LAW.COM

 

The inf fon ce ined In this ef inc mall t & ial ond ir ded to be sent only to the stated recipient of the transmission. {t may therefore be protected from unouthorired use of dissemination by
the attormey-clent and/or attarney work-product privilege. if you ore not the Intended recipient of the intended recipient's egent, you are hereby notified that any review, use, dissemination, distribution or copying of thls
communication is strictly prohibited. You are alsa osked to notify us immediately by telephone and to dalete this transmission with any attachments anddestroy all copies in any form. Thank you in advonce for your
cooperation.

From: Brandon Block [mailto:brandon@bblocklaw.com]
Sent: Wednesday, April 10, 2019 7:18 AM

Subject: Re: Lord v. CARS Recovery
Howard,

Here’s copies of fee awards approving my hourly rates over the years. You can see that my rate is commensurate with
the relevant market for attorneys of my experience and skills. In fact, | think it’s onthe low end of the relevant market
because | recently learned that an attorney at a consumer protection defense firm with roughly 14 years’ experience is
billing at $690 per hour. | graduated law school in 1999. The attached fee awards include cases where multipliers were
awarded, and even a 1.5 multiplier in an individual FDCPA action (the Godfrey case). | will not share my firm’s time
entries at this point, but | can assure you that | have accurately represented the total amount of my firm's attorney time
and costs incurred on this matter. | hope this helps move things along.

Brandon A. Block
310,887,1440

From: "Howard J. Smith" <hjsmith@b3law.com>
Date: Monday, April 8, 2019 at 2:34 PM

To: Brandon Block <brandon@bblocklaw.com>
Subject: RE: Lord v. CARS Recovery

Brandon:

| need to review certain information/documents in order to consider the claimed fees:

t Could you provide me with copies of any orders/rulings showing the hourly rates which a court has
approved on your behalf.

4 Could you provide me with the invoice/billing statements reflecting the claimed fees/costs of $64,775.

*, Could you provide me with copies of any orders/rulings showing that a federal court has awarded you

lodestar fees, with a 1.5 or 2.0 multiplier.
3
Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page 6of25 Page ID #890

Please let me know if you have any questions.
Howard

Howard Smith | Attorney

BERMAN BERMAN BERMAN
SOHNEIGER © LowarRy

 

SERVING ALL OF CALIFORNIA
WITH OFFICES IN
LOS ANGELES, INLAND EMPIRE, SAN DIEGO AND SACRAMENTO

Los Angeles Inland Empire San Diego Sacramento
11900 W. Olympic Bivd., Ste 600 3890 Tenth Street 701 Palomar Airport Rd, Ste 300 2390 Professional Dr.
Los Angeles, CA 90064 Riverside, CA 92501 Carlsbad, CA 92011 Roseville, CA 95661
310.447 ,9000 951.682.8300 760,931.4870 916.846.9391
WWW.B3LAW.COM

The information contained in this electronic mail transmission is confidential and intended to be sent only to the stated recipient of the transmission, it
may therefore be protected from unauthorized use or dissemination by the altorne y-client and/or attomey work-product privilege. If you are not the
intended recipient or the intended recipient's agent, you are hereby notified that any review, use, dissemination, distribution or copying of this
communication is strictly prohibited. You are also asked to notify us immediately by telephone and to delete this transmission with any attachments and
destroy ait copies in any form. Thank you in advance for your cooperation.

From: Brandon Block [mailto:brandon@bblocklaw.com]
Sent: Friday, April 05, 2019 9:36 AM

To: Howard J, Smith <hismith@b3law.com>
Subject: Lord v, CARS Recovery

Hi Howard,

Plaintiff offers to settle the issue of her attorney’s fees and costs for a lump sum payment of $103,335.81 by CARS
Recovery. For your information, plaintiff's costs are $6,173.31 and her lodestar attorney's fees are $64,775, through
April 4, 2019. | billed at $550 per hour on this matter through December 31, 2018. Thereafter, my rate increased to $600
per hour. My hourly rates routinely have been approved by the courts over the years,

The present offer includes a modest 1.5 multiplier on plaintiff's lodestar fees, pursuant to Ketchum v. Moses, 24 Cal.4th
1122 (2001), which permits a lodestar enhancement for accepting contingent risk, turning down other work, and
exceptional results, Note that on any fee application, plaintiff will request a 2.0 multiplier, and plaintiff will ask that
counsel's present $600 hourly rate be applied to the entire matter. Thus, on any fee application, plaintiff's requested fee
award will be $134,520 ($67,260 in lodestar fees, with a 2.0 multiplier).

 

Please advise as your client's position as soon as possible,
Thanks so much,

Brandon A. Block
310.887.1440
Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page 7 of 25 Page ID #:891

Expense Report: 01/01/2018 — 05/05/2019

Total Expenses

$6,164.61

Date’

Lord, Anisa

03/13/2018

03/27/2018

06/04/2018

06/18/2018

10/03/2018

10/04/2018

11/01/2018

11/02/2018

11/06/2018

11/29/2018

12/04/2018

12/18/2018

12/27/2018

01/03/2019

91/04/2019

01/12/2019

01/14/2019

1 Client
1 Project
Categorias
Team
Project Category
CARS Recovery, Inc. [18-1.-0011-001) Court Filing Fee
Case initiation fee (Pay.gov Tracking ID 268CNTFM)
CARS Recovery, Inc. [18-L-0011-001] Process Service Feo

Service of process on defendant CARS Rocovary, Inc. (Repid Legal Invoice No. 1944966)

CARS Recovery, Inc. [18-L-0011-001] Filing Service Fee
Mandetory chamber's copy of Joint Rule 26 Report (Rapid Legal Invoice No. 2042066)

CARS Recovery, Inc. [18-L-0011-001] Postage
Service of plaintiff's first sets of interrogatories and requests for production on defendant

CARS Recovery, Inc. [18-L-0011-001) Postage
Service of second set of document requests and deposition notices on defense counsel

CARS Recovery, Inc. [18-L-0011-001] Postage
Service of supplomantal initia! disclosures on defense counsel

CARS Recovery, Inc. [16-1.-0011-001] Postage
Notices of depositions of Palazzolo end Wilson
CARS Recovery, Inc. (18-L-0011-001] Postage

Service of notice of subpoena on defense counsel
CARS Recovery, Inc. [18-L-0011-001) Process Service Fee

Service of subpoeng on Capital One Auto Finance (Rapid Legal Invoice No, 2262137)

CARS Recovery, Inc, (48-L-0011-001) Abitration/Mediation Fecs
Alternative Resolution Centers, LLC

CARS Recovery, Inc. (18-L-0011-001) Parking
Mediation
CARS Recovery, Inc. [18-L-0011-001) Records Retrieval

Retrieva’ of records for Jerome Lows (Douglas Baldwin & Associales Invoice No. 181648)

CARS Recovery, Inc. [18-L-0011-001] Court Reporter Fee
Daposition of Jerome Lowe (Huweby Invoice No. 550843)

CARS Recovery, Inc, [18-L-0011-004] Parking
Plaintiff's deposition
CARS Recovery, Inc. [18-L-0011-001) Postage

Service of supplemental inilial disclosures an defendant

CARS Recovery, Inc. [18-L-0011-001) Postage
Payment to Huseby, Inc. (Invoices Nos. 553691 & 554192)

CARS Recovery, Inc. [18-L-0011-002] Travel

Lord, Anisa

CARS Recovery,!nc.

All Categories

Everyone
Roloa i Person
Attorney Brandon Block
Attorney Brandgn Block
Attorney sconon se .

Attomey 3 Brandon Block
bie . — Block
Attorney Brandon Black
Attorney Brandon Block
annie , Brandon Block
Adoroes “ Brandon Block
Attorney Brandon Block
Attorney —-_- Brandon Block
‘iameg , Brandon Block
Attorney sean Block
Attorney Brandon Block
Attorney Brandon Block
Attorney Brandon Block
Attorney Brandon Block

Total

Amount

$6,164.62

$400.00

£69.60

$0.50

80.59

$0.50

$9.50

£42.99
$8,164.61

 
Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page 8 of 25 Page ID #:892

Date

01/15/2019

01/18/2019

01/22/2019

01/20/2019

02/13/2019

02/13/2018

02/15/2019

02/26/2019

09/11/2019

03/12/2019

03/20/2019

69/25/2019

03/31/2019

04/28/201¢

Project Category Roles

Raimoureament - C. Wilson deposition travel expences

CARS Recovery, nc. [18-L-0011-001] Postage Altorney

Person Amount

Brandon Block 16.89

Overnight defivery of courtesy cupy of oppovitian te motion for Judgmant on the pleadings (GSC Invoice No. 3025810)

CARS Recovery, Inc. [18-L-0014-001} Court Reporter Fee Attorney
Doposilion of CARS Recovery PMK (Husaby lovuigg No, 553681)

CARS Recovery, Inc. {18-1-0011-06%) Court Roporter Fee Attorney
Dapoehlone o1 C. Wilson & C, Pulazzola (Husaby Invoice No. 554192)

CARS Recovery, Inc. (18-L-0011-001] Court Reporter Fee Attorney
Cerltiod copy of A, Lord depasitlun transuript (Magne Legal Services Invoices No. 479305)

CARS Recovery, Inc. [18-L-0011-004} Procoss Servica Fee Attorney
Service of (ral subpoena on R. Hepworth (Rapid Legal Invoice No. 2452997-02)

CARS Recovory, Inc. (18-L-0011-001] Parking Attorney
Perking at defense counsels office for required pretrial moating of counse!

CARS Recovery, Inc. [18-L-0011-004) Process Sarvice Fee Attorney
Service of tral subpoena on C. Boerhan(Re pid Logat invoice No. 2452097-01)

CARS Recovery, Ene, [18-L-0011-001] Process Service Fae Attorney
Service vl tal svbpocne on C. Polpzzo'n (Rapid Logal Invoice No, 2401457)

CARS Recovery, Inc. [18-L-0011-001) Filing Service Fes Attorney
Service of rial subpoena on J. Srauford (Rapid Legal Invoice Ne. 2452597-03)

CARS Reoovory, Ine, [18-L-0014-004] Court Reporter Fae Atlorney
Motions in lining mest and confer (¥eritext Invoice No, 3683326}

CARS Recovary, Inc. [18-L-G011-001] Podiaga Attorney
Overnight deliverias of court filings on 3/2/29 and 3/8/29{@S0 Involve Nu. 3871759)

CARS Recovery, Inc, [18-L-0011-001] Postaga Attorney
Letters to witnesses Boschen and Hapworth regarding cancellation of appuarance ul trial

CARS Racovery, tne. [18-L-0011-002} Postage Attorney
Overnight dalivedes of court filings on 4/27/19 (GSO Invoice No. 3879275)

CARS Recovery, Inc, [18-L-0011-001] Postage Attorney
Dalvery of satlement check to cllemt

Brandan Block 654.85
Brendon Block $909.5:

Brandan Btock $386.09
Brandon Block $117.29
Brandon Block 14,2

brandon eleck 11729
Brandon Block $159.98
Brandon Block $70.00
Brandon Block $426.75
Brandan Block $69.25
Brandon Black 1.90
Brandon Block $16.62
Brandon Block $9.59

Total $6,164.61
Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page9of25 Page ID #893

EXHIBIT “N”
Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page 10o0f 25 Page ID #:894

Case 2:13-cv-02492-AB-MRW Document 59 Filed 12/23/14 Page 1of16 Page ID #:804

—

KEMNITZER, BARRON, & KRIEG, LLP

 

 

BRYAN KEMNITZER Bar No. 066401
2{| NANCY BARRON Bar No. 099278
AMY TAY Bar No, 252600
31] 445 Bush St., 6" Floor
San Francisco, CA 94108
4|| Telephone: (415) 632-1900
Facsimile: (415) 632-1901
5 :
TRUEBLOOD LAW FIRM
6|| ALEXANDER B, TRUEBLOOD Bar No, 150897
10940 Wilshire Blvd., Suite 1600
7|| Los Angeles, CA 90024
Telephone: (310) 443- 4139
8|| Facsimile: (310) 943-2255
9]] LAW OFFICES OF BRANDON A. BLOCK
BRANDON A, BLOCK Bar No, 215888
10}| 433 North Camden Dr., Ste, 600
Beverly Hills, CA 90210
11}| Telephone: (310) 887-1440
Facsimile: (310) 496-1420
12
Attomeys for Plaintiffs THOMAS VITRANO, BELINDA VITRANO, JOHN SANTOS, and the
13 |] Class
14
15
16
17 UNITED STATES DISTRICT COURT
18 FOR THE CENTRAL DISTRICT OF CALIFORNIA
19
29|| THOMAS VITRANO, BELINDA Case No. 2:13-cvy-02492-AB-MRW
VITRANO, and JOHN SANTOS individually
21 || and on behalf of others similarly situated, MEMORANDUM OF POINTS &
Plaintiffs AUTHORITIES IN SUPPORT OF
22 alice MOTION FOR ATTORNEYS’ FEES,
73 we: COSTS AND EXPENSES AND
INCENTIVE AWARDS
94 || SANTANDER CONSUMER USA, INC.; and
DOES } through 50, inclusive, Date: February 2, 2015
25 Time: 10:00 a.m.
Defendants. Courtroom 790 (Roybal)
26 Hon, André Birotte Jr.
27
28
Notice of Motion, Motion, and Memorandum of Points & Authorities in Support of Motion for Attorneys’ Fees, Costs & Expenses

 

 

 

 
Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page 11of25 Page ID #:895

Case 2:13-cv-02492-AB-MRW Document 59 Filed 12/23/14 Page 2of16 Page ID #:805
l TABLE OF CONTENTS
2 PAGE
3 |) NOTICE ANDY MOTION  scsssvescrscpesswovinssecieaiaasiWancaiava ta aiatracnsomuarseranserssosesestenieancenernanteneeranrevtorns 1
4|| MEMORANDUM OF POINTS AND AUTHORITIES .....ccccsssssssssrssvsessesessserrsvesssesessseresessveararers ]
SIT. INTRODUCTION qu. cccsssssensssesssssserssessasssnsssssssassiasesesscavsoseresesavssnessssesersesssesessenstesersensnveeseennns I
6|| I. BACKGROUND OF THE CASE u..ssssssscsssssssssssssnsconssnseeessvcssnuseassasssscsnvessisaseceasarerersecstrennns 2
7 A. Summary of Plaintiffs’ Claims ........cccscccsscessscssssscesssessecersscssesevevsvsecevcasavavanencavarsnvavsnsess 2
8 B.. Procedural History.ssisisasnnnanivanncnsieanieniarnmoancn oniaiionannmmaniamminns 3
9 GC. ‘Settlement Term Siescccs mn aeenmenaramnarnn eee AAR ie ian: 4
LO|[TIL, ARGUMENT......cssssessissttisssisnssetansisetisnnsoivtsapnsinnesistinanstasieraeneieee 5
11 A. Plaintiffs Are Entitled To An Award Of Attorneys’ Fees Pursuant To
C Federal Rule of Civil Procedure 23(h) And The Rees-Levering Act .....:cccsscessssssserees 5
13 B. The Requested Award Is Reasonable And Appropriate..........csssesrssessserersererssacevereen 6
14 1, The time expended by Plaintiffs was reasonable and necessary to
achieve the final outcome, and is well within the range of fee awards
15 for litigation of this*type -icsisisiiaanininrandh ieninnnnaiavimnnninies wegen 8
16 2. The process for arriving at the negotiated fee award was fair and
7 equitdble «.:ccninmanniinaninnen niiniE NNER 8
18 3, The hourly rates for Plaintiffs’ counsel are well within the range of
rates charged by lawyers with similar skills, qualifications, and
19 OXPCTICTICE ooo. ec eecsesssssssessessssecsssenesecsessrsesssecsessssiseesssesscausessserstessavsvsvavsvaseueavsesseneree 9
20 4, The case includes many of the factors normally warranting a multiplier
2) AWA reise cevsicesnsvoivivernveveriasievceny reeves rin ovis buainvantarniveie ran rareMaNN EOE TTETLIN 10
99 C. Plaintiffs Are Entitled To Reimbursement Of Their Costs ......ccsssesssessseressessseenees lI
23 D. The Court Should Award The Class Representatives The Requested
BS OP VIE SG iiss idhneanibsansnnrvexmnanteanesmannsenenvess yensnscanailldaesvinaasinonnennane ne nennounesantietns 1]
24
BTN: COBCITISTON -rrssesnunansersemnatneancesasersstunnevsnncniensiasssstitiibdimdeteliv este sescissiseiey certiwitniayeisss 12
26
27
28
Notice of Mation, Motion, and Memorandum of Points & Authorities in Support of Motion for Attorneys' Pees, Costs & Expenses

 

 

 

 
Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page 12o0f25 Page ID #:896

Case 2:13-cv-02492-AB-MRW Document 59 Filed 12/23/14 Page3o0f16 Page ID #:806

 

 

1 TABLE OF AUTHORITIES

2 PAGE

3 II CASES

4 Avery y, First Resolution Mgmt. Corp. 568 F.3d 1018, 1023 (9th Cir. 2009) ...c..cccsccscsesesseseseseees 6

° Bank of America v. Lallana (1998) 19 Cal 4th 203 ..,.cssssescssssenecsesesessessesessssrssssesecscensersessessearves li

Beasiey v. Wells Fargo Bank (1991) 235 Cal, App.3d 1407 ..cssssssssiessecsscsevsssesssssesssevessesssensevcunee il

g Cellphone Termination Fee Cases (2010) 186 Cal. App.4th 1380........ccccccsssessesstesessesersesnseees 11-12

9 || Cerra v, Blackstone (1985) 172 Cal.App.3d BOA cercsneraronisxonc sgn enncrreeriiesnersniveneanaieNCeensasiSHtiNe 10
10 || Chavez v. City of Los Angeles (2010) 47 Cal.4th 970 v.cccssccssssssssescssscsvecsssscssssssssesssresassneessssevessen 6
11 |! Damian v, Tamandong (1998) 65 Cal.App.4th 1115 .scsossssusunesssnssenunnanianoueneseueneane 5,6
2 Downey Cares v, Downey Community Dev, Com, (1987) 196 Cal.App.3d 983 ..cescsssscseesseseees 6
’ folsom v. Butte County Assn. of Governments (1982) 32 Cal.3d 668...cccccsssesssesrsestsseseseeees 6,10
15 Graham v DaimlerChrysler (2003) 34 Cal.4th 553 ....ccccssessssssesessssesssesssesssssevssesseceveratesecensavsvaee 9
16 || 44 re Consumer Privacy Cases (2009) 175 Cal. App.4th 545 vccsssesssssssecssersesssensseasssessssesseesseens 8
17 || Jn re First Capital Holdings Corp. Fin. Prods. Sec, Litig., 1992 U.S.Dist. LEXIS 14337 (C.D,
i Cal. diane 10, O02) ccn.cumuoscomawacnnnTanane ein nenmRnEaeUa NA SaN LEH a ame TETE AUTRE 9
19 In re Mego Fin, Corp, Sec. Litig., 213 F.3d 454 (9th Cir, 2000).....ccsssessesseseresessssrrrsensen ll
209 || Ketchum v. Moses (2001) 22 Cal. 4th 1122 vv cciscscsssesessssessevesssseressrssvssenssessussssesessrsessarerssensey 7,9
21 ||Lealao y, Beneficial California, Inc. (2000) 82 Cal. App.4th 19... 6,7,8,10
22 || MRO Communic’s, Inc. v. AT&T Co., 197 F.3d 1276 (9th Cir. 1999) vscevescevssssssessssesssscsesesessseeten 6
23 |! Press v, Lucky Stores (1983) 34 Cal.3d 311 cssssssssssssssssssesstssresunnuusssuuemeneuesseeeseee 7
mt Serrangae PILI IT 1) 20 Cal Sd 25 cre sccanwpssseseinauaaan ie wiBeeajanaoesrasssenesareantestssannvesemranrcessnas 7
. Serrano v. Unruh (1982) 32 Cal.3d 621 vc ecccsssesssesscessrsessessssescsessscssesesssstsssssesssseseceeeseueseansves 7,9
27 Staton v, Boeing Co., 327 F.3d 938, 972 (9th Cir. 2003) ..ccccscsessessecessees Hseeananenansanaaengnennan 8,11
28 || United Steelworkers v. Phelps Dodge, 896 F.2d 403 (9th Cir, 1990)......cccccsssesssesessesesessessesesseens 9

i

 

Notice of Motion, Motion, and Memorandum of Points & Authorities in Support of Motion for Attorneys’ Fees, Costs & Expenses

 

 

 
Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page 13 o0f 25 Page ID #:897

 

Case 2:13-cv-02492-AB-MRW Document 59 Filed 12/23/14 Page 4 of 16 Page ID #:807
] || Van Vranken vy. Atlantic Richfield Co., 901 F.Supp.294 (N.D. Cal. 1994)... cssscccseseseeseres ll
2 || Vizcaino v. Microsoft Corp., 290 F.3d 1043 (9th Cir, 2002) ...ccccccccsccsssesssscsessecerscerseseeesvers 10
3 Vo v. Las Virgenes Municipal Water Dist. (2000) 79 Cal. App.4th 440 oo... cccscssesessesessreesstereens 7
4
Wershba v. Apple Computer (2001) 91 Cal App 4th 224 oo. .ccceccsccssessesssseersesstsarseressesesesssesecses 10
5
6 Zucker v. Occidental Petroleum Corp., 192 F.3d 1323 (9th Cir, 1999) ooo icccsscsrsesseevessssersseees 9
STATUTES
7
Cal, Bus. & Prof. Code §17200, ef 86.0 cccscsssecscssesersessessersrsesernccssorsersvsrsrcesevsvarsassevsvarsasavaesavaveeses 3
8 ]/ Cal, Comm, Code §3604...ccccsssessssssssseccsscesscosssscevssavecsserssessassevaseatseesssesesessesassasestsanssseieneveveresven 1
9 Cal, Civil Code §1021.5 cc cescsessssssessecesecssssessuserscccessesscaseevavsvessusstesecesvavesesusersasaesevauavavavesaserreseess 6
Cal. Civil Code §2981, @f S€q. .cscecssteecvsresssssessssstssesessevsssessensssnesseesesessstsvessauesssessessensqeesaearrarsersaes l
10. || Cal. Civil Code §2983.2(8) vi cccccsssssessssessosersssessseessrseseeseqeenesssnesestteerseresssrssieerrstearnsensssnssees 2
Cal. Civil Code §2983,2(a)(2) ..cccsccsscscsssscsarserssessssusncsesavsesevsvsnesessessecssssessstessesasaseeseseseatavsvavavevans 3
TL J] Cal. Civil Code $2983.30)... cscesssssssccsssesssessssesesevseusavessapsssvssasersssearsavevavsevapereavsaesetasrateasseass 3
Cal, Civil Code §2983.3(0) ...cscssccssvesessressestsesssescevatatssesesesesesanseavsceusesensesssaneasaraeceusuessnnsesvsvenspnans 3
12 11 Cal. Civil Code BZOBB SCC) ec csesesessssssssssevesvssseseveneecausaeevscssssesssssarecseasusarsesananavseeusedsesesatearesdanrevans 3
13 Cal, Civil Code §2983.4 0... .ccecssccssesssssesssssevsssecesesecsssescstcsuseay seuss seqvayauisseussvavatsevsvassegvavsarivertteasavenss 5
RULES
14
15 Federal Rule of Civil Procedure 23(h)..c.cccceccscccsscecssesetoseesverssaceseenscsssseversceussevaeenayseevenasatenses 5,11
Federat Rule of Civil Procedure S4(d)(1) ..ssscccccssscseessrsveessrsescsssrstevarscarsravscareessseevavaensssecsrsassverss Il
16
17
18
19
20
21
22
23
24
25
26
27
28
il
Notice of Motion, Motion, and Memorarkhum of Points & Authorities in Support of Motion for Attorneys’ Fees, Casts & Expenses

 

 

 
Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page 14o0f25 Page ID #:898

Case 2:13-cv-02492-AB-MRW Document 59 Filed 12/23/14 Page 5 of 16 Page ID #:808

_—

NOTICE AND MOTION
TO DEFENDANT SANTANDER CONSUMER USA INC. AND THEIR ATTORNEYS OF
RECORD:

PLEASE TAKE NOTCE that on February 2, 2015 beginning at 10:00 a.m., or as soon
thereafter as the matter can be heard in Courtroom 790 of the United States District Court for
the Central District of California, located at 255 East Temple St., Los Angeles, CA 90012,
Plaintiffs Thomas Vitrano, Belinda Vitrano, and John Santos will and they hereby do move this
Court for Final Approval of the Settlement Agreement in this action, including an award of costs

and attorneys’ fees to Class Counsel and services awards to the class representatives. The motion,

co Oo CO SDH A KR Be Ot

—_—

which is unopposed, will be based on the accompanying Memorandum, Declarations and

—_
—_

Exhibits, the files and records in this action, and such further evidence and argument as may be

na
to

presented at the hearing.

a

MEMORANDUM OF POINTS AND AUTHORITIES

—
>

I INTRODUCTION

—_
ws

This is an action for restitution, declaratory and injunctive relief on behalf of all California

a

consumers injured by Defendant Santander Consumer USA Inc.’s violations of California’s Rees-

—
~~]

Levering Automobile Sales Finance Act (““Rees-Levering Act”), California Civil Code §2981 et

—
oa

seg, The parties have entered into a Settlement Agreement (“‘S.A.,” Exh, A to the Declaration of

So

Bryan Kemnitzer} which was preliminarily approved by this Court by order dated October 20,

ho
=)

2014 (Docket No, 56). The settlement provides complete relief to the class members, including

bo
—

monetary restitution, repair of their credit reports, and an injunction against future harm.

Nm
to

Defendant Santander USA Inc. (“Santander”) also agreed that, subject to the approval of the

ho
Ww

Court, it would pay Plaintiffs $350,000.00 for their attorneys’ fees and costs and pay the class

representatives a service award of $2,500 to each of Thomas Vitrano, Belinda Vitrano, and John

NN NN
wv hl

Santos, The negotiated payment is slightly more than Class Counsel’s lodestar, which as of mid-

to
an

December included $307,841.50 in attorneys’ fees and $12,649.47 in costs, for a total of

i]
~}

$320,490.97, and is also well below the Ninth Circuit’s 25% benchmark for percentage-based fee

Bh
oo

Notice af Motion, Motion, and Memorandum of Points & Authorities in Support of Motion for Attorneys! Fees, Costs & Expenses

 

 

 

 
Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page 15o0f25 Page ID #:899

 

Case 2:H13-cv-02492-AB-MRW Document 59 Filed 12/23/14 Page Gof16 Page ID #:809
|

| || awards, Because the requested award is reasonable and appropriate, the Court should grant

2 || Plaintiffs’ motion in full.

3 |] 1. BACKGROUND OF THE CASE

4 A. Summary Of Plaintiffs’ Claims

5 Santander is an automobile lender that accepts assignments of conditional sales contracts

6 || from automobile dealers throughout California, It thereby becomes the holder of the contracts

7 |} and collects monthly installment payments from automobile borrowers. During the class period,

8 || July 1, 2011 through July 31, 2014, Santander repossessed the vehicles of Plaintiffs and the class

9 || members due to their alleged failure to make payments due on their auto loans, Santander then
10 || either sent Plaintiffs and the class a standard form Notice of Intent to dispose of the vehicle
I1 || (‘Statutory Notice” or “NOI") or failed to send any NOI at all; sold the vehicles; and then
12 || demanded, collected or attempted to collect the difference between the sale price and the balance
13 |] of the loan (the “Deficiency Balance”) from the borrowers, Santander also required class
14 || members who wanted to have their loans reinstated to provide a variety of personal information
15 || including the names and contact information of personal references, contact information for their
16 || employer, and proof of current address.
17 Conditional sales contracts are strictly regulated by the Rees-Levering Act, which governs
18 || the rights and remedies available to holders of the contracts like defendant Santander. In the
19 || event ofa default by a borrower, the holder has the right to repossess and dispose of the motor
20 || vehicle, which serves as the collateral for the loan without judicial process, The holder is not,
21 || however, entitled to collect the Deficiency Balance from the borrower following disposition of
22 || the vehicle without satisfying the specific notice requirements of the statute. As a matter of law,
23 || the borrower is liable for the Deficiency Balance “only if” the lender issues a Statutory Notice
24 || prior to disposition of the vehicle that complies with each and every requirement of Civil Code
25 || §2983.2(a)(1)-(9). (See Cal. Civil Code §2983.2(a).) Strict compliance with the Statutory Notice
26 || requirements is, in other words, a condition precedent to the right to demand or collect any
27 || Deficiency Balance.
28

2
Notice of Motion, Motion, and Memorandum of Points & Authorities in Support of Motion for Attorneys! Fees, Costs & Expenses

 

 

 
- Case 2:18-cv-02076-FMO-FFM. Document 67 Filed 05/16/19 Page 16 of 25 Page ID #:900

Case 2:13-cv-02492-AB-MRW Document 59 Filed 12/23/14 Page 7 of 16 Page ID #:810

| Plaintiffs allege that the standard form Statutory Notice Santander sent to the members of

bBo

the class was defective because it omitted certain of the disclosures required by Civil Code

§2983,2(a)(2), Plaintiffs also allege that Santander’s conduct was unlawful because it wrongfully

BR ow

required consumers to provide private information not required by the statute for reinstatement,
and that BMW FS denied reinstatement for failure to provide such information, in violation of
Civil Code §2983.3(e), which provides that “if either the seller or holder denies the right to
reinstatement .,,,” they may do so only for the reasons set forth in §2983.3(b) and 2983,3(c).
Plaintiffs allege these actions and omissions violate both the Rees-Levering Act (first

cause of action) and the California Unfair Competition Law (“UCL”), Cal, Bus. & Prof, Code

oS So) oo —I Aw

§17200 et seq. (second cause of action), and entitle them and all others similarly situated to

11 || restitution, damages, and declaratory and injunctive relief.

12 Santander disputes liability. Nevertheless, as discussed further below it has agreed to

13 || provide virtually all of the relief Plaintiffs set out to obtain, and does not oppose this motion,

14 B, Procedural History

15 Plaintiffs Thomas Vitrano and Belinda Vitrano filed a class action law suit against

16 || Santander in Los Angeles County Superior Court on February 25, 2013, The Complaint alleges
17 || three causes of action: (1) violations of the Rees Levering Act; (2) conversion, and (3) unlawful,
18 || unfair, and fraudulent business practices in violation of the UCL. Santander removed this action
19 }/on April 8, 2013,

20) On November 20, 2013, Plaintiffs filed a First Amended Complaint naming John Santos
21 |} as an additional class representative. The FAC remains the operative pleading.

22 On May 20, 2014, the parties attended a full day mediation before the Hon, Edward A,
23 || Infante (Ret.) of JAMS in San Francisco. At the mediation, the parties agreed to a class action
24 || settlement.

25 On June 27, 2014, the parties filed a stipulation and proposed order informing the Court
26 || that the parties had agreed to a settlement and setting August 8, 2014 as the deadline for Plaintiffs
27 || to file a Motion for Preliminary Approval.

28
3

Notice of Motion, Motion, and Memosandum of Points & Authorities in Support of Motion for Attorneys! Pees, Costs & Expenses

 

 

 

 
Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page 17of25 Page ID #:901

 

Case 2:13-cv-02492-AB-MRW Document 59 Filed 12/23/14 Page 80f16 Page ID #:811

1 On August 7, 2014, to allow the parties additional time to finalize all the terms of a

2 || settlement agreement, the parties filed a stipulation and proposed order extending until August 22,

3 || 2014 the deadline for Plaintiffs to file a Motion for Preliminary Approval.

4 On August 22, 2014, the parties still required additional time to finalize a handful of terms

5 |] in the settlement agreement and filed a stipulation and proposed order extending until September

6 |} 9, 2014, the deadline for Plaintiffs to file a Motion for Preliminary Approval. The parties also

7 || stipulated to filing a status report on September 9, 2014, if the parties were unable to agree to

8 || final settlement agreement by that time.

9 On September 9, 2014, the parties filed a joint status statement informing the Court that a
10 || final settlement agreement was being reviewed by the parties and their counsel and that Plaintiffs
11 || would file a Motion for Preliminary Approval by September 16,2014. On September 10, 2014,
12 || the Court entered an order extending the deadline to file the motion until September 16, 2014.

13 On September 16, 2014, Plaintiffs filed a Motion for Preliminary Approval. Hearing on
14 || the motion was held on October 20, 2014, after which the Court entered and Order certifying the
15 || Class for settlement purposes and granting preliminary approval, The Order required that Class
16 || Notice be mailed by November 19, 2014, with objections and opt-outs due by January 3, 2015. A
17 || final approval hearing is scheduled for February 2, 2015, concurrent with this motion.
18 Due to delayed delivery to the Settlement Administrator of the list of co-borrowers, Class
19 || Notice was not sent to the entire Settlement Class until November 24, 2014. Accordingly, on
20 || November 20, 2014, the parties filed a stipulation and proposed order extending the time for class
21 |] members to object or opt-out from January 3, 2015 until January 8, 2015,
22 Cc. Settlement Terms
23 The settlement benefits all of the 38,698 identified Settlement Class members, including
24 || 8,074 co-borrowers, Defendant Santander has agreed to refund 60% of the $712,778.00 in
25 || Deficiency Balances that were collected from 556 members of the Settlement Class; to forebear
26 || from attempting to collect any portion of the $199,407,884.00 in alleged Deficiency Balances that
27 ||remain outstanding; and to request each of the major credit reporting agencies to delete
28 || Santander’s trade lines (including the notation that the vehicle had been repossessed) from

Notice of Motion, Motion, and Memorandum of Points & ee in Support of Motion for Attorneys’ Fees, Costs & Expenses

 

 

 

 
Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page 18 of 25 Page ID #:902

 

Case 2:113-cv-02492-AB-MRW Document 59 Filed 12/23/14 Page 90f16 Page ID #:812
1 || Settlement Class Members’ credit reports. Defendants have further agreed to repurchase any
2 ||class member accounts sold or assigned to third parties, and to refrain from the challenged
3 || practices in the future. Finally, Defendants will bear the costs of settlement administration (S.A.,
4 ||] 3.07) and, in addition, pay the attorneys’ fees, costs and service awards requested in this motion
5 ||(S.A, 9 5.06, 5.08).
6 ||/0%. ARGUMENT
7 A. Plaintiffs Are Entitled To An Award Of Attorneys’ Fees Pursuant To Federal
; Rule of Civil Procedure 23(h) And The Rees-Levering Act
9 Federal Rule of Civil Procedure 23(h) provides that, “[iJn a certified class action, the court
10 || may award reasonable attorney’s fees and nontaxable costs that are authorized by law or by the
11 || parties’ agreement.” Fees in this case are authorized under both prongs of that Rule.
12 First, in the Settlement Agreement, the parties agreed that Class Counsel would make an
13 || application to the Court for an award of attorneys’ fees, costs and expenses, and that Santander
14 || “shall not oppose” an application for fees, costs and expenses in an amount not to exceed
15 || $350,000 (S.A. 94.10, 5.08), Paragraph 5.08 of the Settlement Agreement provides:
16 Subject to approval by the court, Santander agrees to pay Class Counsel the sum of
three-hundred and fifty thousand dollars ($350,000.00) in attorneys’ fees and costs,
17 Class Counsel agrees that they shall not be entitled to and will not seek attorneys’
fees and costs or expenses in the Action which exceeds this amount. In the event
18 that Class Counsel seeks a fee and cost award that does not exceed the amount
stated herein, Santander agrees not to negatively comment, oppose, or appeal Class
19 Counsel’s application for fees and costs,
20 Defendants’ agreement to compensate Plaintiffs’ attorneys is an important part of the
21 || consideration for the settlement which was recommended by the mediator, and the Court should
22 |} approve that aspect of the settlement.
23 Second, even in the absence of the Agreement, Plaintiffs would be entitled to an award of
‘24 || fees and costs under the Rees-Levering Act. California Civil Code §2983.4 expressly states that,
25 || “[rleasonable attorney’s fees and costs shall be awarded to the prevailing party in any action ona
26 || contract or purchase order subject to the provisions of this chapter...” (emphasis added). As
27 || discussed in Damian vy. Tamandong (1998) 65 Cal.App.4th 1115, the primary reason for the
28 || enactment of the statute was to “enable consumers with good claims or defenses to find attorneys
Notice of Motion, Motion, and Memorandum of Points & Kaho in Support of Motion for Attorneys’ Fees, Costs & Expenses

 

 

 

 
Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page 19o0f 25 Page ID #:903

Case 2:18-cv-02492-AB-MRW Document59 Filed 12/23/14 Page 10 of 16 Page ID #:813

1 || willing to represent them in court,” and thus to defend themselves against the “scorched earth

2 || tactics” of the automotive finance industry that had previously resulted in the victimization of

3 |/consumers, (Damian, supra, 65 Cal.App.4th at 1118, 1128.)

4 Here, Plaintiffs have successfully secured both monetary relief to prevent future violations

5 || of California law, and injunctive relief to prevent similar violations from recurring in the future,

6 || thereby enforcing the legislative policy in favor of protecting consumers against unscrupulous

7 || lending practices. The settlement benefits a large class of persons who, because of the small sums

8 || at issue in comparison to the complexity of the law, would not otherwise be able to secure judicial

9 |}relief. Plaintiffs have also secured valuable relief in the form of the correction of class members’
10 || credit reports, which — without the deletion of the “repossession” notation that Defendant has

11 || agreed to remove — prevent most consumers from obtaining financing for a new vehicle.

12 || Plaintiffs are clearly the prevailing party in this case, and the fact that the case was resolved by
13 || settlement is irrelevant to that determination. (See Folsom v, Butte County Assn. of Governments
14 || (1982) 32 Cal.3d 668, 685 [critical factor in determining whether a party is successful is “the

15 || impact of the action, not the manner of its resolution”].)

16 B, The Requested Award Is Reasonable And Appropriate

17 Plaintiffs’ claims arise entirely under, and in the absence of removal would have been

18 || determined by, state law. Accordingly, the Court should apply California law in determining

19 || Plaintiffs’ attorneys’ fees, (Avery v, First Resolution Mgmt. Corp., 568 F.3d 1018, 1023 (9th Cir,
20 || 2009); MRO Communic’s, Inc. y. AT&T Co., 197 F.3d 1276, 1281 (9th Cir. 1999), cert, denied,
21 {529 U.S. 1124 (2000).)

22 Under California law, “[i]n so-called ‘fee shifting’ cases, in which the responsibility to

23 || pay attorney fees is statutorily or otherwise transferred from the prevailing plaintiff or class to the
24. || defendant, the primary method for establishing the amount of ‘reasonable’ attorney fees is the

25 || lodestar method,” (Lealao y. Beneficial California, ine. (2000)82 Cal.App.4th 19, 26; see also
26 || Downey Cares v. Downey Community Dev, Com. (1987) 196 Cal.App.3d 983, 995-96; Chavez v.
27 || City of Los Angeles (2010) 47 Cal.4th 970, 985 [“Under Code of Civil Procedure section 1021.5

28 || [a fee-shifting statute], if a court determines that attorney fees should be awarded, computation of
6

Notice of Motion, Motion, and Memorandum of Points & Authorities in Support of Motion for Attorneys' Fees, Costs & Expenses

 

 

 

10
Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page 20 of 25 Page ID #:904

 

 

 

 

 

 

 

 

 

 

 

Case 2:1B-cv-02492-AB-MRW Document 59 Filed 12/23/14 Page 11 of 16 Page ID #:814
I |} those fees is based on the lodestar adjustment method as set forth in Serrano v. Priest (1977) 20
2 || Cal.3d 25,"] [“Serrano I?”’].)
3 Under this method, the court begins with a “touchstone” or “lodestar” figure, based on “a
4 || careful compilation of the time spent and reasonable hourly compensation of each attorney ...
5 || involved in the presentation of the case.” (Serrano III, 20 Cal.3d at 48; Ketchum v. Moses (2001)
6 |} 22 Cal.4th 1122, 1131-32; Press v. Lucky Stores (1983) 34 Cal.3d 311, 322,) The lodestar is,
7 || simply, the number of hours reasonably expended in the litigation multiplied by a reasonable
8 || hourly rate, (See, e.g., Serrano v. Unruh (1982) 32 Cal.3d 621, 626-39 [Serrano IV”; Press,
9 || supra, 34 Cal.3d at 321-25.) The reasonableness of the hours claimed is assessed by “the entire
10 || course of the litigation, including pretrial matters, settlement negotiations, discovery, [and]
11 || litigation tactics.” (Vo v, Las Virgenes Municipal Water Dist. (2000) 79 Cal.App.4th 440, 447.)
12 In appropriate cases, the Court may then adjust the award up or down depending on
13 || various factors, including the complexity of the issues and the amount at stake; the results
14 || achieved; the promptness of the settlement, the skill of counsel; and the contingent nature of any
15 || fee award. (Ketchum, supra, 24 Cal.4th at 1132-22; see also Serrano II/, 20 Cal,3d at 49 [listing
16 || seven factors, including the complexity of the questions and the skill displayed in presenting them
17 || and the contingent nature of the award]; Lealao, supra, 82 Cal.App.4th at 42, 45 [courts may
18 || consider experience of counsel, amount at stake and results obtained as lodestar enhancement
19 || factors], )
20 Plaintiffs’ request for attorneys’ fees is based on the following lodestar for their time
21 || recorded through December 23, 2014:
22 Fees Costs
23 ||| Kemnitzer, Barron & Krieg $270,345.00 $12,474.47
24 ||| Trueblood Law Firm $34,510.00 $175.00
25 ||| Law Offices of Brandon Block | $2,986.50 $0.00
26 || TOTAL $307,841.50 $12,649.47
27
28
7
Notice of Motion, Motion, and Memorandum of Points & Authorities in Support of Motion for Attorneys! Fees, Costs & Expenses

 

 

 

1]
Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page 21 0f 25 Page ID #:905

 

Case 2:{b-cv-02492-AB-MRW Document 59 Filed 12/23/14 Page 12 0f16 Page ID #:815
| || This time does not include the significant additional work that will be necessary to oversee the
2 || distribution of the funds, respond to class member inquiries, and in connection with the final
3 || briefing and hearing on final approval. The proposed fee award was negotiated at the mediation
4 || in May and does not include any allowance for the time spent subsequent to the mediation.
5 || (Kemnitzer Decl. 4 6.)
6 1, The time expended by Plaintiffs was reasonable and necessary to
achieve the final outcome, and is well within the range of fee awards
7 for litigation of this type
8 The time expended by Class Counsel was reasonable and necessary to achieve the very
9 || successful final outcome in this case. The fee award resulted from an arms-length negotiation
10 || before a well-respected mediator, and the parties waited until after reaching resolution of the
11 || substantive claims to address Plaintiffs’ attorneys’ fee claim (Kemnitzer Decl. 94).
12 The fees requested are more than reasonable given the nature of the litigation, and are far
13 || below average for a class action of this magnitude, Though the award will not come from the
14 |/ settlement fund, and, as such, the fee award may not be justified solely as a percentage of the
15 || recovery, it is still appropriate to “cross-check” the lodestar by comparison to the value of the
16 |} settlement to ensure that the fee awarded is reasonable and within the range of fees freely
17 || negotiated in the legal marketplace in comparable litigation. (See In re Consumer Privacy Cases
18 || (2009) 175 Cal.App.4th 545, 557-58; Lealao, supra, 82 Cal.App.4th at 49.) The “benchmark”
19 || award in common fund cases in the Ninth Circuit is 25 percent, (Jn re Consumer Privacy Cases
20 |] at 557 13.)
2] In this case, when the benefit is properly calculated on the basis of the waived deficiency
22 || balances plus the funds restored to the class (a total of about $200,120,662), the requested fee
23 || award is less than 1% of the benefit.
24 2, The process for arriving at the negotiated fee award was fair and
equitable
25
26 In discharging its duty to determine the fairness of attorneys’ fees in a class action
27 || settlement, the Court’s primary concern is to ensure that the negotiation process leading to the fee
28 || has “adequately protected the class from the possibility that class counsel were accepting an
Notice of Motion, Motion, and Memorandum of Points & aon in Support of Motion for Arcorneys' Fees, Costs & Expenses

 

 

 

 

12
Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page 22 of 25 Page ID #:906

Case 2:18-cv-02492-AB-MRW Document 59 Filed 12/23/14 Page 13 0f 16 Page ID #:816

| || excessive fee at the expense of the class.” (Staton v. Boeing Co., 327 F.3d 938, 972 (9th Cir,

2 || 2003); see Zucker v. Occidental Petroleum Corp., 192 F.3d 1323, 1329 (9th Cir. 1999), cert

3 || denied, 529 U.S. 1066 (2000).) Where, as here, “the fee was negotiated at arms’ length with
sophisticated defendants by the attorneys who were intimately familiar with the case, the risks,
the amount and value of their time, and the nature of the result obtained for the class ... the Court

[should be] reluctant to interpose its judgment as to the amount of attorneys’ fees in the place of

4
5
6
7 || the amount negotiated...” (In re First Capital Holdings Corp. Fin. Prods. Sec. Litig., 1992
8 || U.S.Dist, LEXIS 14337 at *13 (C.D, Cal. June 10, 1992).)

9 As described in Mr. Kemnitzer’s declaration, the negotiation process in this case was

0 || entirely arms-length and was conducted under the auspices of an experienced mediator and

1] || former judge, The parties reached agreement on the substantive terms of the settlement prior to

12 || turning to the negotiation of fees. (Kemnitzer Decl. 44.) There are no indicia of collusion,

13 3. The hourly rates for Plaintiffs’ counsel are well within the range of
_ Yates charged by lawyers with similar skills, qualifications, and

14 experience

15 The appropriate hourly rate for purposes of awarding attorneys’ fees is the prevailing

16 || billing rate of attorneys with comparable qualifications, skill and experience within the

17 |) community where the litigation takes place, (See Ketchum, supra, 22 Cal.4th at 1133 [citing

18 || Serrano IV, 32 Cal.3d at 625].) The prevailing market rate is determined by the declarations of
19 || the claimant’s attorneys, other attomeys, and orders from other courts confirming counsel’s rates.
20 || United Steelworkers v. Phelps Dodge 896 F.2d 403, 407 (9th Cir, 1990), The lodestar rate may
21 || be “based on the present hourly rate rather than the lesser rate applicable when the services were
22 |} rendered,” which is “tantamount to an interest rate.” (Graham v DaimlerChrysler (2003) 34

23 || Cal.4th 553, 584.)

24 The qualifications and experience of Plaintiffs’ counsel who performed work in this

25 || matter are described in the Kemnitzer, Trueblood, and Block Declarations. As attested therein,
26 || the hourly rates on which the lodestar is based are well within the range of rates charged by

27 || lawyers with similar skills, qualifications, and experience in the Los Angeles Area, and have

9

Notice of Motion, Motion, and Memorandum of Points & Authorities in Support of Motion for Attorneys! Fees, Casts & Expenses

 

 

 

 

13
Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page 23 of 25 Page ID #:907

 

Case 2:18-cv-02492-AB-MRW Document 59 Filed 12/23/14 Page 14 of 16 Page ID #:817

1 || previously been approved and awarded by both federal and state courts (Kemnitzer Decl. §]25-

2 || 36).

3 4, The case includes many of the factors normally warranting a multiplier

award

4

5 The lodestar multiplier method has always also permitted an enhancement of the lodestar

6 || by a multiplier to reflect the result achieved. (Lealao, supra, 82 Cal,App.4th at 45 [California

7 |{ courts often use ‘the amount at stake, and the result obtained by counsel’ as relevant factors

8 || justifying enhancement of a lodestar fee through use of a multiplier.”]; see Vizcaino v. Microsoft

9 || Corp., 290 F.3d 1043, 1051 n.6 and Appendix (9th Cir. 2002) [multipliers in common fund cases
10 || range from 0,6 to 19.6, with most in the 1.0-4.0 range]; Wershba v. Apple Computer (2001) 91
11 || Cal. App.4th 224, 255 [Multipliers can range from 2 to 4 or even higher.”].) Given the extent of
12 || Defendant’s over-reaching, the expertise of Plaintiffs’ counsel, and the contingent nature of any
13 || recovery, in the absence of the Settlement Agreement a multiplier would be entirely appropriate
14 |] in this case.
i) Plaintiffs’ counsel assumed all of the risk of the litigation, which was undertaken solely on
16 |/a contingent basis with no guarantee of recovery, Although the parties agreed to settle relatively
17 || early in the proceedings, the complexity of the issues is demonstrated by the fact that the parties
18 || required several months and additional negotiation in order to finalize all the terms of the
19 || settlement. The case settled relatively quickly and efficiently due to' Class Counsel’s high degree
20 || of expertise in both the substantive issues and the litigation of consumer class actions generally.
21 ||(Kemnitzer Decl, [99-23.)
22 In addition to achieving excellent results for the members of the class, Plaintiffs’
23 || successful litigation of this case also conferred valuable benefits on the public at large. As
24 || reflected in Califomia’s “private attorney general statute,” Code of Civil Procedure §1021.5, this
25 || State has a strong public policy in favor of “encourag{ing] public interest litigation that might
26 || otherwise be too costly to pursue,” and of ensuring that “worthy claimants [are not] silenced or
27 || stifled because of a lack of legal resources.” (Folsom v, Butte County Ass'n of Gov’ts (1982) 32
28 || Cal.3d 668, 683-84.) The Rees-Levering Act is a consumer protection statute which was enacted

Notice of Motion, Mation, and Memorandum of Points & sites in Support of Motion for Attorneys! Fees, Costs & Expenses

 

 

 

14
Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page 24 of 25 Page ID #:908

Case 2:18-cv-02492-AB-MRW Document 59 Filed 12/23/14 Page 15 of 16 Page ID #:818

1 || “to provide more comprehensive protection for the unsophisticated motor vehicle [buyer]” than is
provided for commercial transactions. (Cerra v. Blackstone, (1985) 172 Cal.App.3d 604, 608.)

While the California Uniform Commercial Code requires all sales of repossessed collateral to be

&e Ww bh

conducted in a fair and commercially reasonable manner (see Cal. Comm, Code §3604), the Rees-
Levering Act requires that in consumer transactions involving motor vehicles, the creditor must
also give the debtor detailed notice of his or her rights to reinstate their loan and redeem their
vehicle. (See Bank of America v. Lallana, 19 Cal.4th 203 (1998).) The public benefit of the
enforcement of these rights through this settlement is another factor that supports an award of

attorneys’ fees, as well as the requested service awards, here.

ao Oo CO ~SD DH Ww

G, Plaintiffs Are Entitled To Reimbursement Of Their Costs

1] Plaintiffs are also entitled to recover the costs and expenses incurred in the action in the

12 || amount of $12,649.47, (F.R.C.P. 54(d)(1) [costs other than attorneys’ fees shall be allowed as of
13 |) course to the prevailing party unless the court otherwise directs; F,R.C.P. 23(h) {in a certified

14 || class action, “the court may award ... nontaxable costs that are authorized by law or by the

15 || parties’ agreement”]); Beasley v. Wells Fargo Bank (1991) 235 Cal.App.3d 1407, 1421-22

16 || [discussing cost awards under California law.) These costs are itemized by category in the

17 || accompanying exhibits and declarations of counsel, and are clearly reasonable. (Kemnitzer Decl.

18 || 47, Exh. B.)

19 D. The Court Should Award The Class Representatives The Requested Service
Fees

20

2] Subject to the Court’s approval, the settlement provides for payment of service awards of

22 |} $2,500 each to Mr, Vitrano, Ms, Vitrano, and Mr, Santos to be paid in addition to the

23 || compensation to the class and Plaintiffs’ counsel, It has long been established that courts have

24 || discretion to approve such service or “incentive” awards to representative plaintiffs in class

25 || actions as compensation for their having expended time and effort for the benefit of others and for
26 || having undertaken the risks inherent in serving as a named plaintiff. (See, e.g., Staton, supra, 327
27 || F.3d at 977; in re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 463 (9th Cir, 2000); Van Vranken vy,

28 || Adantic Richfield Co., 901 F.Supp.294, 299 (N.D. Cal. 1994); Cellphone Termination Fee Cases
ll

Notice of Motion, Motion, and Memorandum of Points & Authorities in Support of Motion for Attorneys' Fees, Costs & Expenses

 

 

 

 

 

[5
Case 2:18-cv-02076-FMO-FFM Document 67 Filed 05/16/19 Page 25 of 25 Page ID #:909

 

 

Case 2:168-Cv-02492-AB-MRW Document59 Filed 12/23/14 Page 160f16 Page ID #:819
1 |} (2010) 186 Cal. App.4th 1380, 1393-1395.) The contributions of each of the class representatives
2 || te the resolution of this action are described in each of their Declarations filed herewith.
3 |]1¥. CONCLUSION
4 For all of the reasons discussed above, Plaintiffs respectfully submit that this unopposed
5 || motion should be granted, and ask the Court to enter an order awarding Plaintiffs service fees, and
6 {| awarding Class Counsel their attorneys’ fees and costs incurred in the successful litigation of this
7 4| matter,
8 || Dated: December 23, 2014 KEMNITZER , BARRON & KRIEG LLP
9
10
By: ‘sf
11 BRYAN KEMNITZER
ID Attorneys for Plaintiffs and the Settlement Class
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
12
Notice of Motion, Motion, and Memomndum of Points & Authorities in Suppor: of Motiun far Attorneys Pees, Casts & Expenses

 

 

 

 

16
